Citation Nr: 1740200	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-11 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability.      

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for thyroid disability.  

5.  Entitlement to service connection for gastrointestinal disability.  

6.  Entitlement to service connection for upper respiratory disability to include sinusitis and allergic rhinitis.

7.  Entitlement to service connection for a skin disorder. 

8.  Entitlement to service connection for a hysterectomy. 

REPRESENTATION

Appellant (Veteran) represented by:	J. Michael Woods, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982, from June 1986 to September 1986, and from January 1991 to June 1991.  She had additional service in the army reserves until being discharged in 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The case was later transferred to the VA RO in Winston-Salem, North Carolina.  

The Veteran testified at a formal hearing with a Decision Review Officer (DRO) at the RO in April 2010.  She also testified before the undersigned Veterans Law Judge via a videoconference hearing at the RO in March 2012.  A transcript of each hearing is associated with the record.

In July 2012, the Board remanded all issues on appeal for additional development and medical inquiry.  In that decision the Board also reopened the claims to service connection for fibromyalgia and for skin, gastric, psychiatric, and upper respiratory disorders.  38 C.F.R. § 3.156.  In March 2015, the Board again remanded this case for additional development.  The case is now before the Board for appellate review.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the October 2016 Supplemental Statement of the Case (SSOC).  

The issues regarding service connection for skin disability, upper respiratory disability, and residuals of hysterectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise regarding whether psychiatric disability relates to service.  

2.  The evidence is in equipoise regarding whether hypertension relates to active service.  

3.  The evidence is in equipoise regarding whether fibromyalgia relates to active service.  

4.  The evidence is in equipoise regarding whether thyroid disability relates to active service.  

5.  The evidence is in equipoise regarding whether gastrointestinal disability relates to active service.  




CONCLUSIONS OF LAW

1.  Psychiatric disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5017(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5017(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  Fibromyalgia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5017(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  Thyroid disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5017(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

5.  Gastrointestinal disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5017(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that she incurred several disabilities during active service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).     

The term active service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disorders such as hypertension and psychosis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).  However, this evidentiary presumption (in addition to certain others) does not extend to service connection claims based on a period of ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); 38 U.S.C.A. §§ 101, 1111, 1112; 38 C.F.R. § 3.304 (b), 3.306, 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, service connection findings are warranted for psychiatric disability, hypertension, fibromyalgia, residuals of thyroid surgery, and GI disability.

First, VA medical evidence establishes that the Veteran currently has these disabilities.  This is most recently documented in VA compensation examination reports dated in April and July 2016, which note diagnoses of Other Trauma-Related Disorder, hypertension, fibromyalgia, residuals of thyroid surgery, and gastroesophageal reflux disease (GERD).  

Second, the evidence of record is in equipoise regarding whether these disabilities manifested during a period of active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Service treatment records (STRs) dated throughout the 1990s clearly note these problems.  For example, STRs dated in the mid 1990s note hypertension, thyroid trouble, and GERD symptoms, while a September 1999 physical evaluation board report states that fibromyalgia, depression, and anxiety prevent "reasonable performance of duties[.]"  What is not clear is whether these disabilities manifested during a period of ACDUTRA.  This is crucial information inasmuch as service connection cannot be granted based on a period of INACDUTRA unless the Veteran "was disabled ... from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  In other words, if the disabilities at issue here - psychiatric, hypertension, fibromyalgia, thyroid disease, and GERD - manifested during INACDUTRA, service connection would not be warranted because each is a disease rather than an injury.  There is one exception to this, however.  The Veteran maintains that psychiatric disability stems from sexual harassment during service.  If such harassment did occur during a period of INACDUTRA, and did cause the Veteran to be psychologically injured as a result, the claim for psychiatric disability could be granted based on INACDUTRA.  In any event, in the July 2012 and March 2015 remands the Board requested a memorandum detailing the periods of ACDUTRA in order to determine whether the STRs noting disorders corresponded with any periods of ACDUTRA.  Despite the requests, however, a memorandum has not been included in the record.  Rather than remanding the case again for another attempt at obtaining a memorandum detailing periods of ACDUTRA, the Board will instead grant the Veteran the benefit of the doubt on this particular element of her claims, and find that the diseases at issue here manifested during ACDUTRA.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
	
Third, the evidence of record is in equipoise regarding whether current disabilities are related to the in-service manifestations of disability.  

Psychiatric disability is addressed in VA reports dated in March 2013 and July 2016.  As indicated in the March 2015 remand, the March 2013 VA report is not of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  In the March 2013 report, the examiner stated that the claims file was disorganized and that it was "impossible to make any clinical sense of the information."  Further, she indicated that, "due to conflicting information between the [V]eteran's self-report, information available in her records, and clinical observation, the undersigned examiner is unable to establish any reliable (either Axis I or Axis II) mental health diagnoses.  Psychological testing measures were administered but are unable to be interpreted [due to] significant concerns about possible symptoms exaggeration and malingering."  The examiner further indicated that she recommended additional evaluation.  Based in part on this recommendation, the Board remanded the claim in March 2015 for additional medical inquiry.  Subsequently, the second VA report addressing psychiatric disability was included in the record.  In this report, dated in July 2016, the examiner found it as likely as not that Other Trauma-Related Disorder related to the Veteran's "time in service."  The examiner discussed evidence of record of "malingering" and "Borderline Personality Disorder" and discussed confusion regarding what caused her psychiatric symptoms - either the personality disorder or in-service trauma.  Nevertheless, the examiner found the Veteran's report of sexual harassment during service credible, and based the positive opinion on the Veteran's allegation.  The July 2016 VA report is the only medical opinion of record of probative value.  In the absence of an opinion challenging the Veteran's claim, the Board cannot find that the evidence preponderates against her claim (particularly in light of the fact that this case has been remanded twice for medical commentary on the claim).  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The remaining claims decided here, regarding hypertension, fibromyalgia, thyroid disease, and GERD, are addressed in the April 2016 VA report.  This report is the only report of record commenting on these issues, and was provided pursuant to the Board's March 2015 remand seeking medical commentary on the claims.  For each disability, the examiner found it as likely as not that the disorder related to service.  The examiner noted the STRs detailing these disabilities, and even indicated that it was not clear whether these STRs pertained to periods of active service or otherwise.  Nevertheless, given the lack of clarity in the record, the examiner found the disorders as likely as not related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
  
Based on the foregoing evidentiary background, the Board cannot find that a preponderance of the evidence is against the claims to service connection.  Rather, the evidence is in equipoise as to whether the disorders are related to service.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.     


ORDER

Entitlement to service connection for Other Trauma-Related Disorder is granted.   

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for fibromyalgia is granted.

Entitlement to service connection for residuals of thyroid surgery is granted.    

Entitlement to service connection for GERD is granted.    

REMAND

A remand is necessary for additional medical inquiry regarding the claims to service connection for skin disability, upper respiratory disability, and residuals of hysterectomy.  

With regard to the claim regarding skin disability and hysterectomy, the Veteran should be provided with a new examination.  The examiner should address the evidence of record indicating hysterectomy, and should address the Veteran's lay assertions that she experienced skin disability during service (the April 2016 VA examiner found it likely that skin disability did not relate to service because the STRs did not indicate skin disability, but the examiner did not address the Veteran's lay assertions regarding in-service skin problems).  

With regard to the service connection claim for upper respiratory disability - a remand is necessary for the report and opinion requested by the Board in March 2015.  In that remand, the Board requested medical inquiry addressing whether a pre-service upper respiratory disorder was aggravated during a period of active service.  See 38 U.S.C.A. §§ 1111, 1153.  The current record does not contain a report and opinion addressing this standard.  As such, remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in August 2016.  38 C.F.R. § 3.159.     

2.  After the above development is completed, schedule the Veteran for an appropriate VA compensation examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder to include any newly associated records obtained as a result of this remand.  The examiner should then comment on the following questions:  

		Skin and Hysterectomy

(a)  Is it at least as likely as not (probability of 50 percent or greater) that skin disability and/or residuals of hysterectomy began in or is related to an injury or disease during active service and/or during ACDUTRA, or is related to an injury incurred during INACDUTRA?  

(b)  If the response to (a) is negative, is it at least as likely as not that such disability is due to or caused by service-connected disability?     

(c)  If the responses to (a) and (b) are negative, is it at least as likely as not that such disability is aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected disability?

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

(d)  In answering these questions, please accept for purposes of this analysis that the Veteran has current skin disorders, and has residuals of hysterectomy.  

Please also consider and discuss the Veteran's lay assertions regarding what she claims to have experienced during service.   

Upper Respiratory Disorder

Evidence of record indicates that the Veteran had an upper respiratory disorder prior to active service beginning in January 1991 which may have been aggravated during active duty between January and June 1991.  As the disorder was not diagnosed by a physician upon commencement of active duty in January 1991, the Veteran is presumed to have entered service in sound condition in January 1991.  

(a)  Is it clear and unmistakable (obvious, manifest, and undebatable) that an upper respiratory disorder (sinusitis or rhinitis) pre-existed commencement of active service in January 1991?  

(b)  If the answer to (a) is affirmative, is it also (1) clear and unmistakable that a pre-existing upper respiratory disorder (sinusitis or rhinitis) WAS NOT aggravated (i.e., permanently worsened) during active service, and (2) clear and unmistakable that any increase in disability in an upper respiratory disorder (sinusitis or rhinitis) during service was due to the natural progress of the disorder?   

(c)  If the answer to (a) is negative, is it at least as likely as not that an upper respiratory disorder (sinusitis or rhinitis) began in or is related to an injury or disease during active service and/or ACDUTRA, or is related to an injury incurred during INACDUTRA?  

In answering these questions, please accept for purposes of this analysis that the Veteran has current sinusitis and allergic rhinitis.  The record indicates that the Veteran has been diagnosed with both disorders during the appeal period.  

Please explain in detail any opinion provided.  

3.  After the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


